Motion GRANTED AND Order filed December 2, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-00878-CV
                                  ____________

                    IN RE DANA LYNN GUEFEN, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              247th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2008-53787

                                    ORDER

      On October 14, 2015, relator Dana Lynn Guefen (“relator”) filed a petition
for writ of mandamus in this court. Relator asks this court to order the Honorable
John Schmude, Judge of the 247th District Court, in Harris County, Texas, to set
aside his orders dated April 29, 2015 and August 21, 2015, entered in trial court
number 2008-53787.

                                        1
      On October 29, 2015, we requested the real party in interest Guillermo
Guefen (“real party”) to file a response to the petition for writ of mandamus by
November 16, 2015.

      On November 6, 2015, real party filed a motion requesting an extension of
time to file his response until December 17, 2015. On November 12, 2015, counsel
for the real party in interest filed a supplement to the extension motion that
included a letter from his physician dated November 6, 2015. Among other things,
the letter says counsel “should be excused of all duties for . . . at least the next 30
days” in light of shoulder surgery conducted on November 4 and necessary follow-
up treatment.

      We granted the requested extension on November 12, 2015.

      Also on November 12, 2015, real party filed a motion for partial summary
judgment that requests a summary disposition of issues regarding final
conservatorship of the minor children and periods of possession and access with
the children by relator. The motion for summary judgment is set for hearing at 9:30
a.m. on December 3, 2015.

      On November 17, 2015, relator filed a motion for emergency temporary
relief asking this court to stay of relator’s motion for partial summary judgment in
the trial court pending a decision on the petition for writ of mandamus. See Tex. R.
App. P. 52.8(b), 52.10. Relator argues that if the trial court grants the summary
judgment, some or all of the relief she seeks in this mandamus proceeding will
become moot.

      On November, 19, 2015, we requested real party to file a response to
relator’s motion for emergency temporary relief by 12:00 p.m., December 1, 2015.
Real party did not comply with the court’s request.
                                          2
         It appears from the facts stated in the petition and motion that relator will be
prejudiced unless immediate temporary relief is granted. We therefore GRANT
relator’s motion and issue the following order:

         We ORDER real party’s motion for partial summary judgment in trial court
cause number 2008-53787, STAYED until a final decision by this court on
relator’s prior-filed petition for writ of mandamus, or until further order of this
court.

                                                 PER CURIAM


Panel consists of Justices Boyce, Busby, and Brown.




                                             3